This is an appeal by the self-insured employer from an award and decision of the State *735Industrial Board, noticed on the 2d day of December, 1937, as affirmed by a decision of said Board, noticed on the 18th day of January, 1938. On the 14th day of December, 1934, Patrick J. Byan sustained accidental injuries resulting in his death on July 27, 1935, for which the award was made. The sole question presented to this court for review is that of causal relation between the accident and the death of Patrick J. Byan. A careful examination of the record convinces that the evidence produced was adequate and competent to establish causal relation between the accident and the death of Patrick J. Byan. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bhodes, Crapser, Bliss and Heffeman, JJ.